Judgment and orders affirmed, wdth costs. Van Kirk, P. J., Hinman, Davis and Hill, JJ., concur; Hasbrouek, J., dissents on the grounds, first, that the evidence discloses the exercise of no reasonable care not to injure any person, in the rear of the car against which defendant backed its engine; second, that it was error to allow the conductor to swear over objection to what Slocum, the yard brakeman, told him with regard to backing his engine. That in any event such testimony stands to corroborate Slocum’s testimony. (Doyle v. Rector, etc., Trinity Church, 118 N. Y. 678.)